Case 3:21-cv-00514-MMH-JRK Document 42 Filed 06/29/21 Page 1 of 7 PageID 444




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


 SCOTT WYNN, an individual,

              Plaintiff,

 v.
                                             No. 3:21–cv–00514–MMH–JRK
 TOM VILSACK, in his official capacity
 as Secretary of Agriculture, et al.,

              Defendants.


                                   JOINT NOTICE

      The Court ordered the parties to “confer and submit to the Court a proposed

expedited schedule to resolve the merits of this action.” ECF No. 41 at 49. The parties

have conferred in good faith but are unable to reach agreement on a schedule to govern

further proceedings in this matter. The parties’ respective positions are as follows:

      Plaintiff’s Position:

      In this case, Plaintiff Scott Wynn challenges Section 1005 of the American Res-

cue Plan Act of 2021, which directs Defendants to provide loan assistance to certain

farmers and ranchers nationwide on the basis of their race. The Court granted Mr.

Wynn’s request for a preliminary injunction against full implementation of Section

1005. ECF No. 41. Recognizing the magnitude of that injunction, the Court directed

the parties to “proceed with the greatest of speed in reaching a final adjudication in

this case” and to propose a schedule that would both “complete any discovery that
Case 3:21-cv-00514-MMH-JRK Document 42 Filed 06/29/21 Page 2 of 7 PageID 445




may be required on an expedited basis” and include “a swift deadline for the submis-

sion of dispositive motions.” Id. at 48.

      Plaintiff believes that many of the key facts in this case will be undisputed, such

that discovery and dispositive motion briefing can be accomplished on an expedited

schedule. During the parties’ meet-and-confer on June 28, 2021, Defendants’ counsel

stated that they do not anticipate extensive discovery from Plaintiff Scott Wynn. Plain-

tiff also does not anticipate extensive discovery from Defendants. Although Defend-

ants “anticipate” relying on expert testimony, they have not stated how many experts

they are considering; nor have they identified any specific issues in this case that will

require the submission of expert opinion. Plaintiff believes that Defendants’ proposal

to defer expert reports until December—more than five months—is excessive. Defend-

ants were served with the Complaint more than a month ago, see ECF No. 15, and

Plaintiff believes that a shorter schedule is reasonable. Additionally, although Defend-

ants note that Plaintiff has already obtained a preliminary injunction, they have de-

clined to state whether they intend to appeal that injunction to the Eleventh Circuit.

      Accordingly, Plaintiff proposes the following expedited schedule:

      -   Defendants’ Answer – July 6, 2021

      -   Initial Disclosures and Start of Discovery – July 6, 2021

      -   Initial Expert Reports – August 3, 2021

      -   Rebuttal Expert Reports – August 24, 2021

      -   Close of Discovery – September 7, 2021



                                           2
Case 3:21-cv-00514-MMH-JRK Document 42 Filed 06/29/21 Page 3 of 7 PageID 446




      -   Simultaneous Cross-Motions for Summary Judgment – September 21, 2021

      -   Simultaneous Response Briefs – October 8, 2021

      -   Simultaneous Reply Briefs – October 15, 2021

      Plaintiff believes that this expedited schedule is both consistent with the Court’s

direction that the parties “proceed with the greatest of speed” and will allow the parties

to fully and fairly litigate disputed issues so that the Court can issue a final ruling on

the merits.

      Defendants’ Position:

      Plaintiff challenges, and seeks to permanently enjoin on a universal basis, a ma-

jor and recent Congressional initiative to redress the lingering consequences of a long

history of discrimination against socially disadvantaged farmers and ranchers. Given

the significance of a final judgment evaluating the constitutionality of an Act of Con-

gress, Defendants believe that a period of several months is needed to develop an ade-

quate and complete factual record to inform the Court’s final judgment. Defendants

anticipate relying on expert testimony to address the claims in this case, and it will

take substantial time for Defendants to first identify and retain such expert(s), for the

expert(s) to review and analyze data reaching back decades and spanning the entire

country, for the expert(s) to detail their findings in a report, for the parties to review

the competing reports and develop rebuttal reports as may be appropriate, for the par-

ties to depose the expert(s), and for the parties to then incorporate that information,

together with other information available, into briefing.

      Defendants propose the following schedule:

                                            3
Case 3:21-cv-00514-MMH-JRK Document 42 Filed 06/29/21 Page 4 of 7 PageID 447




      -   Defendants’ Answer – July 12, 2021

      -   Initial Disclosures – July 26, 2021

      -   Initial Expert Reports – December 17, 2021

      -   Rebuttal Expert Reports – January 14, 2022

      -   Expert Depositions Complete by – February 11, 2022

      -   Simultaneous cross-motions for summary judgment – March 11, 2022

      -   Simultaneous response briefs – April 1, 2022

      Defendants are mindful of the Court’s desire to resolve this matter on an expe-

dited basis, and have condensed the proposed timeline considerably in comparison to

similar litigation. Compare, e.g., Scheduling Order, Ultima Servs. v. USDA, No. 2:20-cv-

41, ECF No. 34 (E.D. Tenn. Apr. 9, 2021) (allowing nine months between answer and

expert disclosures in Fifth Amendment challenge to government contracting pro-

gram). Plaintiffs have already obtained a preliminary injunction of the challenged pol-

icy. As this Court has recognized, “[t]he chief function of a preliminary injunction is

to preserve the status quo until the merits of the controversy can be fully and fairly

adjudicated.” ECF No. 41 at 4 (quoting Robinson v. Attorney General, 957 F.3d 1171,

1178-79 (11th Cir. 2020)). Defendants respectfully submit that the schedule that Plain-

tiffs have proposed is inadequate to the needs of this case and that such expedition is




                                           4
Case 3:21-cv-00514-MMH-JRK Document 42 Filed 06/29/21 Page 5 of 7 PageID 448




not warranted in this case—especially where the parties have already engaged in ex-

pedited briefing and this court has already issued a preliminary injunction.1



DATED: June 29, 2021                    Respectfully submitted,


                                        BRIAN M. BOYNTON
                                        Acting Assistant Attorney General

                                        LESLEY FARBY
                                        Assistant Branch Director
                                        Civil Division, Federal Programs Branch

                                        /s/ Michael F. Knapp
                                        EMILY SUE NEWTON (VA Bar No.
                                        80745)
                                        Senior Trial Counsel
                                        MICHAEL F. KNAPP (Cal. Bar No.
                                        314104)
                                        Trial Attorney
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW
                                        Washington, D.C. 20005
                                        Tel: (202) 514-2071 / Fax: (202) 616-8460
                                        michael.f.knapp@usdoj.gov

                                        Counsel for Defendants




1 Defendants have not appealed or sought a stay of this Court’s preliminary injunction,
but reserve their right to do so. However, should Defendants prevail in any such ap-
peal, that success will reflect the judgment of the Court of Appeals that a preliminary
injunction is not warranted pending a full and fair adjudication of the merits.

                                           5
Case 3:21-cv-00514-MMH-JRK Document 42 Filed 06/29/21 Page 6 of 7 PageID 449




PACIFIC LEGAL FOUNDATION

                                    s/ Wencong Fa
Christina M. Martin                 Wencong Fa*
Fla. Bar No. 100760                 Cal. Bar No. 301679
4440 PGA Blvd., Suite 307           Lead Counsel
Palm Beach Gardens, FL 33410        Daniel M. Ortner*
Telephone: (561) 619-5000           Cal. Bar No. 329866
Facsimile: (561) 619-5006           930 G Street
Email: CMartin@pacificlegal.org     Sacramento CA 95814
                                    Email: WFa@pacificlegal.org
                                    Email: DOrtner@pacificlegal.org

                                    Glenn E. Roper*
                                    Colo. Bar No. 38723
                                    1745 Shea Center Dr., Suite 400
                                    Highlands Ranch CO 80129
                                    Telephone: (916) 419-7111
                                    Facsimile: (916) 419-7747
                                    Email: GERoper@pacificlegal.org



                                   Attorneys for Plaintiff




                                      6
Case 3:21-cv-00514-MMH-JRK Document 42 Filed 06/29/21 Page 7 of 7 PageID 450




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 29, 2021, I filed with the Court and served on op-

posing counsel through the CM/ECF system the foregoing document.



  DATED: June 29, 2021                    /s/ Michael F. Knapp
                                          MICHAEL F. KNAPP
                                          Cal Bar No. 314104
                                          Trial Attorney
                                          Civil Division, Federal Programs Branch
                                          U.S. Department of Justice
                                          1100 L Street, NW
                                          Phone: (202) 514-2071
                                          Fax: (202) 616-8470
                                          E-mail: michael.f.knapp@usdoj.gov

                                          Counsel for Defendants




                                          7
